RESOLUCIÓN
Se enmienda la Regla 4(C) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII — A, para extender el término de nombramiento del(de la) Juez(a) Administrador(a) y cualquier Juez(a) Administrador(a) Auxiliar para que lea como sigue:

Regla 4. Administración

(C) La designación del(de la) Juez(a) Administrador(a) y de cualquier Juez(a) Administrador(a) Auxiliar será por el tér-mino de dos (2) años, a menos que el Juez Presidente disponga otra cosa.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo